Case: 12-60735      Document: 00512880859         Page: 1    Date Filed: 12/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 12-60735                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
TRACEY L. JOHNSON; DAVID JAMES, JR.,                                    December 23, 2014
                                                                           Lyle W. Cayce
              Plaintiffs - Appellants                                           Clerk

v.

CITY OF SHELBY, MISSISSIPPI; HAROLD BILLINGS,

              Defendants - Appellees




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 2:10-CV-36


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before HIGGINBOTHAM, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
       Following the law of this circuit, we previously affirmed the district
court’s grant of summary judgment for the City of Shelby on plaintiffs’
Fourteenth Amendment due process claims on the ground that plaintiffs failed
to invoke 42 U.S.C. § 1983. Johnson v. City of Shelby, Miss., 743 F.3d 59, 62
(5th Cir. 2013). The Supreme Court granted a writ of certiorari and reversed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-60735   Document: 00512880859     Page: 2   Date Filed: 12/23/2014



                                No. 12-60735
our judgment, holding that a plaintiff need not expressly invoke Section 1983
to state a claim under the statute. Johnson v. City of Shelby, Miss., 574 U.S.
___, 135 S. Ct. 346 (2014).   Accordingly, we VACATE the district court’s
judgment and REMAND the case to the district court for further proceedings
consistent with the Supreme Court’s opinion.




                                      2